Citation Nr: 0203261	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  00-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1992, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Hearing Officer granted service 
connection for tinnitus and assigned a 10 percent evaluation, 
effective July 23, 1997.  The veteran appealed the effective 
date, and in an April 2000 rating decision, the Hearing 
Officer assigned an effective date of January 21, 1992, for 
the grant of service connection for tinnitus.  The veteran 
has stated he wants an earlier effective date, and thus the 
appeal continues.

In November 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


FINDINGS OF FACT

1.  An informal claim for service connection for tinnitus was 
received on January 21, 1992.

2.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for tinnitus prior to January 21, 1992.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 21, 
1992, for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.155; 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 2000 rating decision and the April 
2000 statement of the case, the RO informed the veteran of 
its reasons and bases for determining that an effective date 
of January 21, 1992, and no earlier, was warranted for the 
grant of service connection for tinnitus.  In the April 2000 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
earlier effective date.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran seeks an effective date earlier than January 21, 
1992, for the grant of service connection for tinnitus.  
Specifically, the veteran states an effective date of May 
1972 is warranted, as he has had tinnitus since he was 
discharged from service.

The Board notes that at the November 2001 hearing before the 
undersigned Board Member, there seemed to be confusion as to 
the effective date of the grant of service connection for 
tinnitus.  Specifically, the effective date discussed at the 
hearing was July 23, 1997.  Initially, when service 
connection for tinnitus was granted, the Hearing Officer 
assigned an effective date of July 23, 1997.  However, 
following the veteran's notice of disagreement as to the 
effective date, the Hearing Officer assigned an effective 
date of January 21, 1992-a date five years earlier.  Thus, 
the issue before the Board is whether an effective date 
earlier than January 21, 1992, can be assigned.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

Under 38 C.F.R. § 3.400(b)(2)(i) (2001), it states that with 
a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  (Emphasis added.)  See also 38 U.S.C.A. 
§ 5110(b)(1).

Additionally, under 38 C.F.R. § 3.155(a) (2001), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  Id.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that there is no legal basis to grant an 
effective date earlier than January 21, 1992, for the grant 
of service connection for tinnitus.  The reasons follow.

First, as to the veteran's assertion that he warrants an 
effective date of 1972, immediately following his discharge 
from service, such grant is not possible.  The veteran filed 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension at Separation from Service, on June 12, 1972, which 
is one month following his separation from service.  However, 
on the application where it asked for the nature of sickness, 
diseases, or injuries for which the claim was being made, the 
veteran wrote, "Tendonitis of hand, 1970.  See attached 
medical records."  Thus, the veteran did not file a claim 
for compensation for tinnitus at that time.  The record 
reflects that the veteran failed to appear for an examination 
scheduled at that time, and the claim was denied.

In February 1974, the veteran submitted a letter, which 
stated the following, in part:

At the time of my discharge from the U.S. 
Air Force in 1972, I made an application 
for service[-]connected disability of 
tendonitis of the right wrist.  At the 
time of my original application[,] I 
neglected to ask for consideration of 
residuals of a tumor I had removed from 
my back while stationed in Bin Hoa, 
Vietnam, and fracture of the little 
finger of the left hand.

The veteran did not mention a claim for service connection 
for tinnitus in the February 1974 letter.  An April 1974 VA 
examination report shows no complaints from the veteran as to 
tinnitus.  The examiner stated that examination of the ears 
was normal and that hearing loss was not noted.  In a June 
1974 rating decision, the RO granted service connection for 
tendonitis of the right hand, fracture of the terminal 
phalanx of the fifth finger of the left hand, and 
postoperative scar from a removal of a cyst in the lower back 
and assigned noncompensable evaluations, effective February 
27, 1974.

Thus, the Board finds that an effective date going back to 
1972, or even 1974, is legally precluded.  Again, the veteran 
filed a claim for compensation within one month following his 
discharge from service; however, he made no mention of a 
claim for service connection for tinnitus.  This is 
corroborated with his 1974 claim, as he stated he had filed a 
claim for service connection for tendonitis of the right 
wrist and then stated he wanted service connection for two, 
additional disabilities.  The veteran made no mention of a 
claim for service connection for tinnitus.  The Board is not 
capable of granting benefits for a disability the veteran did 
not claim.

The Board has reviewed the service medical records and they 
make no mention of a complaint of tinnitus.  A November 1968 
audiological evaluation shows that the veteran had hearing 
loss; however, it makes no mention of tinnitus.  In the part 
of the evaluation that states, "Tinnitus following noise 
exposure," nothing is written.  An August 1970 treatment 
report shows that the veteran complained about being unable 
to hear after being out on the firing range and lasting 
several days.  In the April 1972 report of medical 
examination, the examiner concluded that clinical evaluation 
of the veteran's ears was normal.  The examiner noted that 
the veteran had fractured the fifth digit of the right hand, 
had a cyst removed from his back, and had sore eyes.  There 
is no report of tinnitus in the service medical records.  The 
Board is aware that the veteran has asserted that the August 
1970 treatment report establishes a finding of tinnitus in 
service.  The Board will not construe a report of being 
unable to hear after being out on the firing range a finding 
of tinnitus in the service medical records.  Regardless, even 
if there was a diagnosis of tinnitus in the service medical 
records, the separation examination did not indicate that the 
veteran still had tinnitus.  Accordingly, the Board finds no 
basis to grant service connection for tinnitus as of the time 
the veteran separated from service.

Based upon the Board's review of the record, the first time 
the veteran mentioned hearing loss was in a March 1991 
application for compensation or pension, where he stated he 
was seeking compensation for hearing loss in both ears.  
Following the denial of service connection for bilateral 
hearing loss in an April 1991 rating decision, the veteran 
submitted a notice of disagreement, received on January 21, 
1992, wherein he stated, "There were several occasions where 
I thought that I had suffered hearing loss at the time but 
did not complain about the loss because of the ringing and 
reduced ability to hear returned to normal . . . . I 
though[t]!!!"  (Emphasis added.).

Thus, the first time the veteran mentioned having tinnitus, 
which he related to service, was his January 21, 1992, notice 
of disagreement.  When the Hearing Officer initially granted 
an effective date of July 23, 1997, and the veteran contested 
the assignment of that effective date, he realized that the 
veteran had filed an informal claim for service connection 
for tinnitus on January 21, 1992, and granted the earlier 
effective date.  This was in accordance with 38 C.F.R. 
§ 3.155.

The Board has thoroughly reviewed the evidence of record and 
finds that that there is no basis in law to grant an 
effective date earlier than January 21, 1992.  Again, the 
first time shown in the record where the veteran indicated 
that he had tinnitus, which was due to service, was in the 
January 21, 1992, notice of disagreement as to the denial of 
service connection for bilateral hearing loss.  Therefore, as 
stated above, an effective date prior to January 21, 1992, is 
legally precluded.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.400.

The Board notes that it appreciated the veteran's testimony 
at the November 2001 hearing and understands the veteran's 
belief that he deserves an effective date back to his 
discharge from service.  There is evidence in the record, 
where a medical professional testified that the veteran's 
current tinnitus was incurred in service.  However, the 
medical professional's opinion is not what dictates the 
effective date for the grant of service connection for 
tinnitus.  As stated above, there are laws and regulations 
that address effective dates, which relevant ones were laid 
out above.  

In the veteran's case, prior to January 1992, there was 
nothing in the record that could be construed as an informal 
claim for service connection for tinnitus.  See 38 C.F.R. 
§ 3.155.  There was no diagnosis of tinnitus while the 
veteran was in service, and no diagnosis shown when the 
veteran underwent the April 1974 VA examination.  The first 
time that tinnitus is addressed in the record was in the 
veteran's January 21, 1992, notice of disagreement.  When the 
law is applied to the facts in this case, an earlier 
effective date is not possible.  The RO has, in the judgment 
of the Board, clearly granted the earliest effective date 
that the veteran can receive for the grant of service 
connection for tinnitus.  The Board regrets that a more 
favorable determination cannot be made in this case.  Again, 
the undersigned Board Member found the veteran's testimony at 
the November 2001 hearing to be credible, but the law 
prevents the undersigned from granting an earlier effective 
date for the grant of service connection for tinnitus.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than January 21, 
1992, for the grant of service connection for tinnitus is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


	(CONTINUED ON NEXT PAGE)



 

